Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION 
This Non-Final Office action is in response to Request for Continued Examination (RCE) filed on 07/02/2021.  Of original claims 1-20, the RCE cancelled all the claims 1-20 and added new claims 21-24.  After careful consideration of applicant’s amendments and arguments, new ground of rejections of claims necessitated by applicant amendment has been established in the instant application as set forth in detail below. Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2021 has been entered. 

Amendment to the Specification and Title
Examiners enters the amendment to the specification and title as submitted on 07/02/2021 complying with the original specification and title filed with the parent application 14/227,766.

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claims 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim 21 recited as method claims failed to positively recite the particular machine to which it is tied, for example, by identifying the apparatus that accomplishes the method steps. 
Regarding claim 21, it appears that the claimed method steps could simply be performed by mental process alone and are not statutory.  These claims are directed towards steps of “loading,” “executing,” “aging out,” “acquiring,” and “continuing …, without including another machine. The claim recites “risk engine operated by the risk engine computer” and “based on transactions processed by the risk engine” but these recitation of risk engine or risk engine computer do not execute recited steps. Thus, to qualify as a § 101 statutory process, the claim should positively recite the particular machine to which it is tied, for example by identifying the apparatus that accomplishes the method steps, or positively recite the subject matter that is being transformed, for example by identifying the material that is being changed to a different state.
The mere recitation of the machine in the preamble with an absence of a machine in the body of the claim fails to make the claim statutory under 35 USC 101.  Note the Board of Patent Appeals Informative Opinion Ex parte Langemyer et al. 


Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
3.	Claim limitations “the risk model configured to generate risk score….” invokes 
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification clearly indicate risk model as formula/software not a hardware and the specification failed to identify adequate structure for performing “the risk model configured to generate risk scores…..”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


2.	Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
3.	As described above, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification failed to identify adequate structure to for performing “the risk model configured to generate risk scores…..” Therefore, the specification does not demonstrate that applicant has made invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
4.	Claim 1 recites “loading non-zero initial counts into a risk engine operated by the risk-engine computer, the initial counts indicating expected counts that risk model will acquire over time” and “(ii) acquiring new counts based on transactions processed by the risk engine after loading the initial counts.” Applicant specified the support for the limitation in specification in page 8, lines 25 to page 9 line 11; and page 8, lines 7-11 in the remarks in the applicant response filed. Examiner reviewed the specified portion of the specification and found no support for the above limitations in the specified section the specification.
Applicant requested to cite a portion of submitted written description/disclosure where support for above limitation is disclosed, otherwise the limitation would constitute a new matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).
In the instant case, claims 21-24 are directed to method for executing a risk model over successive time window and continuing to age out the initial count while also aging out the new counts over the successive time windows. The claims 21-24 are analyzed to see if claims are statutory category of invention, recites judicial exception and the claims are further analyzed to see if the claims are integrated into practical application if the judicial exception is recited and the claims provides an inventive as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update: Subject Matter Eligibility as set forth below:


Analysis:
Step 1: Statutory Category? This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 106.03.
Claim 21 is directed to a process i.e., a series of method steps or acts, of operating a risk-engine computer which is a non-statutory categories of invention as it failed to positively recite the particular machine/processor to which it is tied, for example, by identifying the apparatus that accomplishes the method steps (Step 1: NO) (see U.S.C. 101 Rejection above). 

Examiner Note: The following analysis is performed on assumptions that recited claim would be amended to include structure or hardware to implement the recited claim steps making the statutory as follows:

Step 2A - Prong 1: Judicial Exception Recited? This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. There are no nature- based product limitations in this claim, and thus the markedly different characteristics analysis is not performed. However, the claim still must be reviewed to determine if it recites any other type of judicial exception.

Claim 21 is then analyzed to determine whether it is directed to a judicial exception. The claim recite plurality of steps “loading non-zero initial counts, generate risk scores based at least in part on aggregate counts….”
The limitations of loading non-zero initial counts and generate risk scores based at least in part on aggregate counts, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation related to a mathematical formula and relationship but for the recitation of generic computer components, similar to a formula for computing an alarm unit in Parker v. Flook. That is, other than reciting “risk engine operated by the risk engine computer,” nothing in the claim element precludes the step from practically See October Update at Section I(C)(ii). Thus, the above limitations of recite concepts that fall into the “mathematical concepts” grouping of abstract ideas (YES).

Step 2A - Prong 2: Integrated into a Practical Application? This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. 
Besides the abstract idea as described in Prong 1, the claim recites the additional elements of the processor performing “executing the risk model over successive time windows, including (i) aging out the initial counts over a course of multiple successive time windows and (ii) acquiring new counts based on transactions processed by the risk engine after loading the initial counts; and continuing to age out the initial counts while also aging out the new counts over further successive time windows, thereby enabling the risk model to adapt to changes over time” in a method of operating a risk-engine computer. The order combination elements of the claim is integrated into a practical application by providing a dynamic learning of pattern in multi-variable time series that does not rely on manual feedback (see page 11, lines 15-20). The claim provide model with aging counter showing reasonable performance immediately and ensure model accommodated to user and corporate history and any incorrectly assigned initial values will eventually fades out without interference with the model performance (see page 9, lines 5-14). The claim 21 is eligible because it does not recite a judicial exception as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility provided the claim overcomes pending rejections under the USC 101 and 112 as described above (YES).

 Step 2B: Claim provides an Inventive concept? – Not Applicable.

Remarks
The cited prior arts of record Lazarus et al. (U.S. Patent No. 6,430,539), Borkholder et al. (U.S. Pub. No. 2015/0040665), Kindler et al. (U.S. Pub No. 2013/0239217), and Brown (International Publication No. WO 00/17799) neither anticipates, nor fairly and reasonably teaches an invention as represented in the current claim set. The prior art of Lazarus et al. disclosed training each merchant segment using consumer past time period transaction data and predict spending in subsequent time period by the consumer, and updating consumer vector by decaying influence of older purchase as new purchase are made by the consumer (see abstract and column 3, lines 55-67). Borkholder et al. teach adaptive threshold based on time-based weighted sums giving more weight for more recent event than older events (see paragraph [0111]).Kindler et al. disclosed determining aggregate online risk score of a person with plurality of components and assigning weight to each component (see abstract). The foreign prior art of Brown disclosed dynamic modeling scoring risk assessment using risk indicators and assessed weight to the risk indicators (see abstract).  Applicant is requested obviate rejections under U.S.C. 101/112 as presented above for further consideration of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
DelZoppo et al. (U.S. Pub No. 2011/0054961) teach adaptive risk analysis engine.

Hildebrand et al. (U.S. Pub No. 2008/0288330) teach user access scoring.
Morrison et al. (U.S. Pub No. 2015/0213449) teach risk-based control of application interface transactions.
Nicodemus et al. (U.S. Patent No. 9,608,997) teach controlling access to computing resources based on known security vulnerabilities.
	Priess (U. S. Pub No. 2015/0026027) teaches fraud detection and analysis.
Stubblefield et al. (U. S. Pub No. 2015/0106265) teach processing communication number for fraud prevention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        08/14/2021